     Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION



JALESHA JOHNSON; LOUISE
BEQUEAITH; BRAD PENNA; BRANDI
RAMUS; and HALEY JO DIKKERS,

       Plaintiffs,

v.
                                                      No. 4:20-cv-00306-RGE-CFB
STEPHAN K. BAYENS, COMMISSIONER
OF THE IOWA DEPARTMENT OF PUBLIC
SAFETY, in his official and individual
capacities; LIEUTENANT STEVE
                                                        ORDER GRANTING
LAWRENCE, IOWA STATE PATROL
                                                     PLAINTIFFS’ MOTION FOR
DISTRICT 16 COMMANDER, in his official
and individual capacities; SERGEANT TYSON           PRELIMINARY INJUNCTION
UNDERWOOD, ASSISTANT DISTRICT 16
COMMANDER, in his individual capacity;
IOWA STATE PATROL TROOPER DURK
PEARSTON, in his individual capacity; and
IOWA STATE PATROL TROOPER JOHN
DOE #1, in his individual capacity,

       Defendants.


I.     INTRODUCTION

       Plaintiffs Jalesha Johnson, Louise Bequeaith, Brad Penna, Brandi Ramus, and Haley Jo

Dikkers bring federal civil rights claims against Defendants Stephan K. Bayens, Commissioner of

the Iowa Department of Public Safety; Lieutenant Steve Lawrence, Iowa State Patrol District 16

Commander; Sergeant Tyson Underwood, Assistant District 16 Commander; Iowa State Patrol

Trooper Durk Pearston; and Iowa State Patrol Trooper John Doe #1. Plaintiffs file suit under

42 U.S.C. § 1983, alleging Defendants violated their rights under the First, Fifth, Ninth, and

Fourteenth Amendments to the Constitution by banning Plaintiffs from the Iowa State Capitol and
      Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 2 of 23




Capitol Complex grounds for periods ranging from six months to one year. Plaintiffs move for a

preliminary injunction to stop enforcement of the bans. For the reasons set forth below, the Court

grants Plaintiffs’ motion.

II.    FINDINGS OF FACT

       The limited purpose of a preliminary injunction is “to preserve the relative positions of the

parties until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451 U.S. 390, 395

(1981). “[H]aste . . . is often necessary if those positions are to be preserved.” Id. As a result, the

Court’s decision to grant or deny an injunction rests on “procedures that are less formal and

evidence that is less complete than in a trial on the merits.” Id. Accordingly, the Court’s findings

of fact and conclusions of law in this Order are not binding at trial. See id.

       The parties did not request a hearing. The Court did not hold a hearing. The following facts

are derived from the parties’ affidavits and exhibits. See Johnson Decl., ECF No. 2-2; Pls.’ Ex. A

Supp. Johnson Decl., ECF No. 2-2 at 8; Bequeaith Decl., ECF No. 2-3; Pls.’ Ex. A Supp. Bequeaith

Decl., ECF No. 2-3 at 7; Penna Decl., ECF No. 2-4; Ramus Decl., ECF No. 2-5; Pls.’ Exs. A–D

Supp. Ramus Decl., ECF No. 2-4 at 9–31; Dikkers Decl., ECF No. 2-6; Pls.’ Ex. A Supp. Dikkers

Decl., ECF No. 2-6 at 7; George Decl., ECF No. 11-2; Underwood Decl., ECF No. 11-3; Defs.’

Ex. 3 Supp. Resist. Pls.’ Mot. Prelim. Inj., ECF No. 11-4 (Video 1 – YouTube Clip); Defs.’ Ex. 4

Supp. Resist. Pls.’ Mot. Prelim. Inj., ECF No. 11-5 (Video 2 – Cell Phone Clip); Defs.’ Ex. 5 Supp.

Resist. Pls.’ Mot. Prelim. Inj., ECF No. 11-6 (Video 3 – Iowa State Patrol Clip); Defs.’ Ex. 6 Supp.

Resist. Pls.’ Mot. Prelim. Inj., ECF No. 11-7 (Video 4 – Trim Clip); Defs.’ Exs. 7–11 Supp. Resist.

Pls.’ Mot. Prelim. Inj., ECF No. 11-8 to 11-12 (Des Moines Police Department complaints against

Plaintiffs on July 1, 2020); Pls.’ Ex. A Supp. Reply Mot. Prelim. Inj., ECF No. 14-1 (Johnson

Order of Dismissal in Iowa District Court for Polk County); Pls.’ Ex. B Supp. Reply Mot. Prelim.

Inj., ECF No. 14-2 (Ramus Order of Dismissal in Iowa District Court for Polk County).

                                                  2
      Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 3 of 23




        On July 1, 2020, Des Moines Police Department detectives went to the Iowa State

Capitol to search for individuals suspected of engaging in violent acts during a prior protest in

downtown Des Moines. ECF No. 11-2 ¶¶ 3–4; see also ECF No. 11-3 ¶¶ 3–4. The detectives

anticipated the individuals for whom arrest warrants had been issued would be participating

in a protest at the Capitol organized by the Des Moines Black Liberation Movement. ECF

No. 11-2 ¶ 4; see ECF No. 2-2 ¶ 10.

        After the detectives arrived, they identified three individuals with outstanding arrest

warrants. ECF No. 11-2 ¶¶ 4–7; ECF No. 11-3 ¶ 5. The detectives arrested the individuals and

escorted them to a secure room within the Capitol. Id. A large group of protestors began gathering

around the secure room. ECF No. 11-2 ¶ 9; ECF No. 11-3 ¶ 5.

        After completing initial arrest paperwork, the detectives escorted the arrestees from the

secure room to the transport vehicle. ECF No. 11-3 ¶¶ 5, 7. The first two arrestees were escorted

to the transport vehicle without incident. See ECF No. 11-2 ¶¶ 4, 12. When the third arrestee was

escorted out, the crowd of protestors that had gathered outside the secure room surrounded the

detectives as they walked out of the Capitol. See id. ¶¶ 13–15; ECF No. 11-4 at 00:00–00:45.

Plaintiffs were in the group of protestors surrounding the law enforcement officers as officers

attempted to reach the transport vehicle. See ECF No. 2-2 ¶ 11; ECF No. 2-3 ¶ 10; ECF No. 2-4

¶ 5; ECF No. 2-5 ¶ 11; ECF No. 2-6 ¶ 8.

        Before the officers could reach the transport vehicle, the interactions between the protestors

and the law enforcement officers changed. See ECF No. 11-4 at 01:45–02:35; ECF No. 11-7 at

01:38–03:15. Law enforcement officers attempted to arrest a member of the crowd they believed

was interfering with their escort of the third arrestee. ECF No. 11-3 ¶¶ 8–10. Videos of the scene

depict chaos as protestors jumped on top of the law enforcement officers who were attempting to

arrest other protestors the officers believed were interfering with the transport of the third arrestee.

                                                   3
      Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 4 of 23




See ECF No. 11-4 at 01:45–02:35; ECF No. 11-7 at 01:38–03:15. As he exited the Capitol,

Sergeant Underwood witnessed protestors assaulting law enforcement officers. ECF No. 11-3 ¶ 8.

The individuals arrested were placed in the transport vehicle and taken to the Des Moines Police

Department for further processing. Id. Plaintiffs were among the protestors arrested. ECF No. 2-2

¶¶ 13–14; ECF No. 2-3 ¶¶ 13–15; ECF No. 2-4 ¶¶ 7–8, 10; ECF No. 2-5 ¶¶ 15–17; ECF No. 2-6

¶¶ 11–12.

       Leaders of the Iowa Legislature convened later that same day, to discuss these events. See

ECF No. 11-3 ¶ 11. Legislative Leadership requested the Iowa State Patrol notify those individuals

taken into custody that they were banned from the Capitol Complex grounds for a period of six

months. Id. Sometime after the transport vehicles arrived at the Des Moines Police Station,

Johnson and Bequeaith allege an Iowa State Patrol Trooper, John Doe #1, orally notified them that

they were banned from the Capitol for one year—until July 1, 2021. ECF No. 1 ¶ 19; ECF No. 2-2

¶ 16; ECF No. 2-3 ¶¶ 16–17. Ramus, Penna, and Dikkers allege Trooper Pearston orally notified

them that they were banned from the Iowa Capitol Complex for six months—until January 1, 2021.

ECF No. 1 ¶¶ 10–12; see ECF No. 2-4 ¶ 11; ECF No. 2-5 ¶ 19; ECF No. 2-6 ¶ 14. In total, seventeen

protestors, including Plaintiffs, were banned from the Capitol and Capitol Complex grounds.

ECF No. 1 ¶ 1.

       Two weeks after their arrest, Bequeaith, Ramus, and Dikkers received letters dated

July 15, 2020, stating:

       As a result of your actions and/or behavior toward citizen(s) and/or employee(s) of
       the State of Iowa on July 1st, 2020, any continued and future presence on or about
       the property after the date of this letter will not be welcome or tolerated. Pursuant
       to Section 716.8(1) of the Iowa Code, you are hereby notified that you are to abstain
       from entering upon any portion(s) of the property known as 1007 East Grand
       Avenue, Des Moines, IA 50319 including yards, parking areas, state owned streets
       and sidewalks, and all state owned facilities within the Capitol Complex grounds.
       Be advised that your entry upon any portion of the property after receiving this
       notice will constitute trespass, a criminal offense, and it will be reported to law

                                                4
      Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 5 of 23




       enforcement for criminal prosecution.

       This admonition is continuing and perpetual until January 1st, 2021, and cannot be
       withdrawn prior to January 1st, 2021, except in writing by the Iowa Legislative
       Leadership or other future management staff. Please govern yourself accordingly.

Pls.’ Ex. A Supp. Bequeaith Decl., ECF No. 2-3 at 7; Pls.’ Ex. A Supp. Ramus Decl., ECF

No. 2-5 at 9; Pls.’ Ex. A Supp. Dikkers Decl., ECF No. 2-6 at 7. 1 The letters did not identify

the members of the “Iowa Legislative Leadership.” See id.; see also Pls.’ Ex. D Supp. Ramus

Decl., ECF No. 2-5 at 12–31 (emails to Iowa legislature members attempting to identify

which legislators decided to issue bans). The letters were on Bayens’s letterhead and were signed

by Sergeant Underwood. See Pls.’ Ex. A Supp. Ramus Decl., ECF No. 2-5 at 9.

       Johnson, Ramus, and Dikkers were cited for interference with official acts under Iowa

Code § 719.1(1)(B). ECF Nos. 11-8, 11-11 to 11-12. Bequeaith was cited for disorderly conduct

under Iowa Code § 723.4(1). ECF No. 11-9. Penna was cited for assault on persons in certain

occupations under Iowa Code § 708.3A(3). ECF No. 11-10. On October 5, 2020, the Iowa District

Court for Polk County dismissed the cases against Johnson and Ramus. ECF Nos. 14-1 to 14-2.

The criminal cases against the other Plaintiffs remain pending. 2

       Additional facts are set forth below as necessary.




1 The Court notes a minor difference in the letters received by Ramus and Dikkers as compared to
the letter received by Bequeaith. Ramus’s and Dikkers’s letters state “any portion(s) of the property
known as 1007 East Grand Avenue.” Pls.’ Ex. A Supp. Ramus Decl., ECF No. 2-5 at 9; Pls.’ Ex.
A Supp. Dikkers Decl., ECF No. 2-6 at 7. Bequeaith’s letter states “any portion of the property
known as 1007 East Grand Avenue.” Pls.’ Ex. A Supp. Bequeaith Decl., ECF No. 2-3 at 7. For
ease of reference, the Court cites to Ramus’s letter when discussing the written bans. The Court
cites to the oral and written bans as to the Plaintiffs collectively as “the bans.”
2 The Court takes judicial notice of following cases: State v. Bequeaith, No. SMAC389281 (Iowa

Dist. Ct. Polk Cty.); State v. Penna, No. AGCR339613 (Iowa Dist. Ct. Polk Cty.); and State v.
Dikkers, No. SMAC389283 (Iowa Dist. Ct. Polk Cty.). See Stutzka v. McCarville, 420 F.3d 757,
760 n.2 (8th Cir. 2005) (federal courts “may take judicial notice of judicial opinions and public
records”).
                                                 5
       Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 6 of 23




III.    PROCEDURAL POSTURE

        On October 5, 2020, Plaintiffs filed a seven-count complaint against Defendants, alleging

claims under 42 U.S.C. § 1983. Compl., ECF No. 1. Plaintiffs allege the bans prohibiting their

entry to the Capitol and Capitol Complex grounds: constitute a prior restraint in violation of their

First, Fifth, and Fourteenth Amendment rights (Count I); violate their right to freedom of speech

under the First and Fourteenth Amendments (Count II); violate their right to peaceful assembly

under the First and Fourteenth Amendments (Count III); violate their right to petition their state

government for redress of grievances under the First and Fourteenth Amendments (Count IV);

violate their right to freedom of movement and substantive due process under the Fifth, Ninth, and

Fourteenth Amendments (Count V); violate their right to procedural due process under the Fifth

and Fourteenth Amendments (Count VI); and constitute retaliation for Plaintiffs’ exercise of

constitutional rights under the First Amendment (Count VII). Id. ¶¶ 86–107.

        Plaintiffs also filed a motion for a preliminary injunction to stop the enforcement of the

bans. ECF No. 2. Defendants oppose Plaintiffs’ motion. ECF No. 11; see Defs.’ Br. Supp. Resist.

Pls.’ Mot. Prelim. Inj., ECF No. 11-1. The parties did not request an evidentiary hearing or oral

argument, and the Court declines to order one, finding the parties’ briefing and submitted exhibits

adequately present the issues. See Fed. R. Civ. P. 78(b); Fed. R. Civ. P. 65; LR 7(c).

IV.     LEGAL STANDARD

        Plaintiffs seek an injunction under Federal Rule of Civil Procedure 65(a). See ECF

No. 2 at 1. “The party seeking a preliminary injunction bears the burden of establishing the

necessity of this equitable remedy.” Gen. Motors Corp. v. Harry Brown’s, LLC, 563 F.3d 312, 316

(8th Cir. 2009). To decide if a movant satisfies this burden, a court considers the four Dataphase

factors: “(1) the threat of irreparable harm to the moving party; (2) the weight of this harm as

compared to any injury an injunction would inflict on other interested parties; (3) the probability

                                                 6
      Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 7 of 23




that the moving party will succeed on the merits; and (4) the public interest.” Id. (citing Dataphase

Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981)). The Dataphase factors are not

applied as a “rigid formula.” Bandag, Inc. v. Jack’s Tire & Oil, Inc., 190 F.3d 924, 926

(8th Cir. 1999). “No single factor in itself is dispositive; in each case all the factors must

be considered to determine whether on balance they weigh towards granting the injunction.”

Calvin Klein Cosmetics Corp. v. Lenox Labs., Inc., 815 F.2d 500, 503 (8th Cir. 1987). Although

“‘no single factor is determinative,’” likelihood of success on the merits is “the most significant”

factor. Home Instead, Inc. v. Florance, 721 F.3d 494, 497 (8th Cir. 2013) (quoting Dataphase,

640 F.2d at 113).

       “A preliminary injunction is an extraordinary remedy never awarded as of right.”

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). “[T]he burden on the movant is

heavy, in particular where . . . ‘granting the preliminary injunction will give [the movant]

substantially the relief it would obtain after a trial on the merits.’” United Indus. Corp. v. Clorox

Co., 140 F.3d 1175, 1179 (8th Cir. 1998) (second alteration in original) (quoting Sanborn Mfg.

Co., Inc. v. Campbell Hausfeld/Scott Fetzer Co., 997 F.2d 484, 486 (8th Cir. 1993)). Ultimately,

a court “has broad discretion when ruling on requests for preliminary injunctions.” Id.

V.     DISCUSSION

       Plaintiffs seek an order preliminarily enjoining Defendants from enforcing bans

prohibiting Plaintiffs’ entry to the Capitol and Capitol Complex. Pls.’ Br. Supp. Mot. Prelim.

Inj. 2, ECF No. 2-1. After considering the Dataphase factors, the Court concludes a preliminary

injunction is warranted.

       A.      Likelihood of Success on the Merits

       The Court analyzes the likelihood of success on the merits first, as it is the “most

significant” factor. Home Instead, 721 F.3d at 497. To determine the likelihood of success on the

                                                 7
      Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 8 of 23




merits, a court assesses whether the plaintiffs have a “fair chance” of prevailing. Planned

Parenthood v. Rounds, 530 F.3d 724, 732–33 (8th Cir. 2008) (en banc); see also Craig v. Simon,

980 F.3d 614, 617 (8th Cir. 2020) (per curiam) (discussing the likelihood of success on the merits

factor). In doing so, “a court should flexibly weigh the case’s particular circumstances to determine

whether the balance of equities so favors the movant that justice requires the court to intervene

to preserve the status quo.” United Indus., 140 F.3d at 1179 (quoting Calvin Klein Cosmetics,

815 F.2d at 503). Plaintiffs only need to be likely to succeed on one of their multiple claims to

warrant issuance of a preliminary injunction. Richland/Wilkin Joint Powers Auth. v. U.S. Army

Corps of Eng’rs, 826 F.3d 1030, 1040 (8th Cir. 2016).

               1.      Prior restraint

       In Count I of their complaint, Plaintiffs allege the bans are a prior restraint on Plaintiffs’

First Amendment rights. ECF No. 1 ¶¶ 86–89; ECF No. 2-1 at 3–4. Plaintiffs argue the bans cannot

overcome the strict scrutiny standard of review applied to prior restraints. ECF No. 2-1 at 3–16.

Defendants contend the bans are not a prior restraint because they were not issued to prohibit future

speech or deny access to the Capitol Complex grounds on the basis of Plaintiffs’ future speech.

ECF No. 11-1 at 7–8. Defendants argue any incidental effect the bans have on Plaintiffs’ First

Amendment rights does not make the bans unconstitutional. Id. at 8–10. The Court finds Plaintiffs

fail to show a likelihood of success on their prior restraint claims.

       “The term prior restraint is used to describe administrative and judicial orders forbidding

certain communications when issued in advance of the time that such communications are to

occur.” Alexander v. United States, 509 U.S. 544, 550 (1993) (internal quotation marks and

citation omitted). In order to prevail on Count I, Plaintiffs must show: the bans constitute a prior

restraint, the bans do not “fit within one of the narrowly defined exceptions to the prohibition



                                                  8
      Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 9 of 23




against prior restraints,” and procedural safeguards were lacking. Se. Promotions, Ltd. v. Conrad,

420 U.S. 546, 559 (1975).

      The Court first considers whether the bans constitute a prior restraint. The Supreme Court

has examined several cases where it deemed official acts that had a “censoring effect” on a

plaintiff’s proposed speech or expressive conduct constituted a prior restraint. Id. at 552–53

(collecting cases). “In these cases, the plaintiffs asked the courts to provide relief where

public officials had forbidden the plaintiffs the use of public places to say what they wanted to

say.” Id. at 553. In each case, the statute at issue gave officials the power to “deny use of a forum

in advance of actual expression.” Id. However, the Supreme Court has long distinguished prior

restraints from subsequent punishments. Alexander, 509 U.S. at 553–54.

      The Supreme Court examined the distinction between prior restraints and subsequent

punishments in Alexander. There, the Supreme Court analyzed the prohibitive effects of a

forfeiture order under the Racketeer Influenced and Corrupt Organizations Act (RICO). See id.

The petitioner claimed the financial effects of the RICO forfeiture order caused the shuttering

of his adult entertainment business and thus operated as a prior restraint on the future publication

of expressive material. Id. at 549. The Supreme Court distinguished the forfeiture order from other

cases where anticipated communications were forbidden based on the content or medium of the

proposed speech. Id. at 550 (citing Near v. Minnesota ex rel. Olson, 283 U.S. 697, 706 (1931);

Org. for a Better Austin v. Keefe, 402 U.S. 415 (1971); Vance v. Universal Amusement Co.,

445 U.S. 308 (1980)). The Court noted the latter prohibitions were “true restraint[s] on future

speech.” Id. The Court determined the forfeiture order was not a prior restraint, but a subsequent

punishment. It reasoned the forfeiture order was issued because of petitioner’s violation of

a statute that was “oblivious to the expressive or nonexpressive nature of the assets forfeited.”

Id. at 551, 554.

                                                 9
     Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 10 of 23




      The subsequent punishment present in Alexander is readily distinguishable from the

prior restraint in Southeastern Promotions. Compare id. at 550–552, with Se. Promotions,

420 U.S. at 552–54. In Southeastern Promotions, the Court examined theater directors’

discretion to deny a musical production company access to a municipal theater on the basis

of the proposed musical’s content. Se. Productions, 420 U.S. at 547–48, 552–55. The Court

recognized the directors denied the production company’s use of the theater before any

expressive activity ever occurred; they did not act post-production to deny future expressive

activity. Id. at 555. Thus, the directors’ acts imposed an unconstitutional prior restraint on the

production company’s First Amendment expression. Id. at 554–55.

       Here, Defendants implemented the bans at issue in response to alleged unlawful conduct,

not based upon Plaintiffs’ anticipated future speech. See Pl.’s Ex. A Supp. Ramus Decl., ECF

No. 2-5 at 9 (citing “actions and/or behavior towards citizen(s) and/or employee(s) of the State of

Iowa” on July 1, 2020, as the reason for the ban); cf. Alexander, 509 U.S. at 553–54 (determining

the forfeiture order was a sanction for unlawful conduct and not a prior restraint). Defendants did

not forbid Plaintiffs’ use of the Capitol and Capitol Complex grounds to keep them from “say[ing]

what they want[ ] to say.” Id. at 553. Unlike in Southeastern Promotions, Defendants did not

institute bans based on Plaintiffs’ proposed expressive activity. Cf. id. at 554–55. Rather, law

enforcement officers arrested Plaintiffs based on probable cause they interfered with law

enforcement duties in violation of Iowa law. See ECF No. 11-3 ¶¶ 7–11. The bans here—in

substance and form—were imposed in response to conduct unrelated to speech. See id. ¶ 11

(“Legislative leadership decided such lawlessness and violence against law enforcement could not

be tolerated.”). The issuance of the bans was not related to advance consideration of speech yet to

occur. This feature places the bans in the category of subsequent punishments and differentiates

them from prior restraints. Cf. Alexander, 509 U.S. at 553–54.

                                                10
     Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 11 of 23




       The Court finds the bans are unlikely to be considered a prior restraint. Therefore, the Court

need not inquire as to the other two parts of the prior restraint analysis—whether the restrictions

fit within the narrow exceptions to a prior restraint or if appropriate procedural safeguards were

implemented. Plaintiffs are unable to establish the likelihood of success on the merits of their prior

restraint claims in Count I.

               2.      Violation of First Amendment rights

       Because Plaintiffs “need only establish a likelihood of succeeding on the merits of any

one of [their] claims,” the Court considers whether Plaintiffs are likely to succeed on their First

and Fourteenth Amendment claims alleged in Count II. Richland/Wilkin Joint Powers Auth.,

826 F.3d at 1040 (internal quotation marks and citation omitted). Plaintiffs contend the bans are

unconstitutional regulations of speech in a traditional public forum. See ECF No. 1 ¶¶ 90–92.

        “[T]raditional public fora are areas that have historically been open to the public for speech

activities.” McCullen v. Coakley, 573 U.S. 464, 476–77 (2014). “[M]embers of the public retain

strong free speech rights when they venture into public streets and parks, ‘which have

immemorially been held in trust for the use of the public and, time out of mind, have been used

for purposes of assembly, communicating thoughts between citizens, and discussing public

questions.’” Pleasant Grove City, Utah v. Summum, 555 U.S. 460, 469 (2009) (quoting Perry Ed.

Assn. v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45 (1983)). “Reasonable time, place, and

manner restrictions are allowed, but any restriction based on the content of the speech must satisfy

strict scrutiny.” Id. (internal citation omitted). However, even where a regulation does not address

speech on its face, it is nevertheless subject to First Amendment scrutiny if it restricts access to a

traditional public forum. McCullen, 573 U.S. at 476–77.

       The challenged bans have the effect of regulating the manner of Plaintiffs’ exercise of First

Amendment rights in the Capitol and on the Capitol Complex grounds, traditional public fora. The

                                                 11
     Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 12 of 23




Court first considers whether the bans are content-neutral:

       The principal inquiry in determining content neutrality . . . is whether the
       government has adopted a regulation of speech because of disagreement with the
       message it conveys. The government’s purpose is the controlling consideration. A
       regulation that serves purposes unrelated to the content of expression is deemed
       neutral, even if it has an incidental effect on some speakers or messages but not
       others. Government regulation of expressive activity is content neutral so long as it
       is justified without reference to the content of the regulated speech.

Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989) (internal quotation marks and citations

omitted).

       The written bans do not mention Plaintiffs’ expressive conduct. See Pl.’s Ex. A Supp.

Ramus Decl., ECF No. 2-5 at 9. Instead, the bans focus on Plaintiffs’ conduct “toward citizen(s)

and/or employee(s) of the State of Iowa.” See id. Thus, the bans are facially unrelated to Plaintiffs’

speech activities. Cf. McCullen, 573 U.S. at 479 (“[T]he Act would be content based if it required

enforcement authorities to examine the content of the message that is conveyed to determine

whether a violation has occurred.” (internal quotation marks and citation omitted)). Because the

bans are facially unrelated to speech activities, the Court considers legislators’ purpose in

instituting the bans to determine whether the bans are content-neutral. See Ward, 491 U.S. at 791.

The Legislative Leadership instituted the bans in response to the violent, assaultive conduct toward

law enforcement on July 1, 2020. ECF No. 11-3 ¶ 11. Defendants argue the bans “were issued for

the purpose of public safety” and to deter future violence. ECF No. 11-1 at 9, 14. The “need

to protect . . . [building] security” has been identified as a content-neutral concern. McCullen,

573 U.S. at 480 (alteration in original) (internal quotation marks omitted) (quoting Boos v. Barry,

485 U.S. 312, 321 (1988)). For these reasons, the Court finds the bans are content-neutral.

       The Court next determines the standard of scrutiny to apply to the bans. The United States

Supreme Court has distinguished the levels of scrutiny applied to different kinds of content-neutral

restrictions. See Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 764 (1994) (“There are

                                                 12
     Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 13 of 23




obvious differences, however, between an injunction and a generally appliable ordinance.

Ordinances represent a legislative choice regarding . . . societal interests. Injunctions . . . are

remedies imposed for violations.”). For generally applicable laws and ordinances, content-neutral

time, place, or manner restrictions of speech in a public forum are permissible if “they are narrowly

tailored to serve a significant governmental interest, and . . . leave open ample alternative channels

for communication of the information.” Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288,

293 (1984). However, for content-neutral injunctions that effectively restrict the speech of a

particular group, the Supreme Court has determined the “standard time, place, and manner analysis

is not sufficiently rigorous.” Madsen, 512 U.S. at 765. When considering such restrictions, courts

“ask instead whether the challenged provisions of the injunction burden no more speech than

necessary to serve a significant government interest.” Id.

       In Madsen, the Supreme Court applied this more stringent standard in analyzing a content-

neutral injunction restricting the speech of antiabortion protestors. Id. at 757–76. The injunction

prohibited protesters from demonstrating “in certain places and in various ways outside of a health

clinic that performs abortions.” Id. at 757. The Court recognized “[i]njunctions . . . carry greater

risks of censorship and discriminatory application than do general ordinances,” but they also have

the advantage of being “tailored . . . to afford more precise relief than a statute.” Id. at 764–65.

Thus, the Court determined a “somewhat more stringent application of general First Amendment

principles” should be applied to injunctions. Id. at 765. The Court considered whether the

injunction burdened more speech than necessary to serve the significant government interests of

public safety and order. Id. at 768–76. The Court concluded several features of the injunction

burdened more speech than necessary to achieve the significant state interests, including:

extending a thirty-six-foot buffer zone beyond clinic entrances and the parking lot to private

property, banning all observable images, prohibiting approaching any clinic patients within

                                                 13
     Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 14 of 23




300 feet of a clinic, and instituting a blanket-ban on picketing. Id.

       In contrast, in McCullen, the Supreme Court examined a generally applicable statute

imposing a time, place, or manner restrictions on First Amendment conduct. 573 U.S. at 469–97.

The Massachusetts statute at issue in McCullen regulated access to public sidewalks and

walkways outside clinics that performed abortions. Id. at 471–72. The Court applied intermediate

scrutiny to the content-neutral statute. See id. at 486 (“Even though the [statute] is content neutral,

it still must be ‘narrowly tailored to serve a significant governmental interest.”” (quoting Ward,

491 U.S. at 796)). In analyzing whether the statute was narrowly tailored, the Court recognized

the statutorily mandated buffer zones imposed serious burdens on the petitioners’ speech because

they were no longer able to engage in “sidewalk counseling” or distribute literature to patients as

they walked into the clinics. Id. at 487–89. Ultimately, the Court found the buffer zones burdened

substantially more speech than necessary to achieve the State’s interests. Id. at 490. The Court

reasoned, in part, the State’s asserted interests of ensuring public safety and preventing harassment

and intimidation were already prohibited by a separate provision of the statute. Id. at 490–91.

The Court acknowledged that Massachusetts could consider enacting additional regulations if

more prohibitions were necessary. Id. at 490. The Court reasoned, “The point is . . . that

the Commonwealth has available to it a variety of approaches that appear capable of serving

its interest, without excluding individuals from areas historically open for speech and debate.”

Id. at 493–94.

       The bans at issue are neither a court-ordered injunction, like that in Madsen, nor a

generally applicable ordinance, like that in McCullen. However, the features of the bans more

closely align with those of a content-neutral injunction, as discussed in Madsen. Though not issued

by judicial decree, the bans enjoin a particular group of people from engaging in specific conduct.

See Madsen, 512 U.S. at 762 (“An injunction, by its very nature, applies only to a particular group

                                                  14
     Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 15 of 23




(or individuals) and regulates the activities, and perhaps the speech, of that group.”). Thus, the

Court applies the more “rigorous” standard to the bans as outlined in Madsen, and asks whether

they “burden no more speech than necessary to serve a significant government interest.” Id. at 765.

Though the Court applies the more stringent standard, it also looks to the narrow tailoring

analysis in McCullen—particularly for its focus on the extent of the speech burdened by a statute.

See 573 U.S. at 490–94. The Supreme Court’s reasoning in McCullen is consistent with the

standard set forth in Madsen and is instructive of the Court’s analysis of the bans at issue here.

See 512 U.S. at 765.

       For Plaintiffs to succeed on their claims in Count II, the challenged bans must not

burden more speech than is necessary to serve significant government interests. See Madsen,

512 U.S. at 765. “An order issued in the area of First Amendment rights must be couched in the

narrowest terms that will accomplish the pin-pointed objective permitted by constitutional mandate

and the essential needs of the public order.” Carroll v. President & Comm’rs of Princess Anne,

393 U.S. 175, 183–84 (1968). Thus, “the State may not employ ‘means that broadly stifle

fundamental personal liberties when the end can be more narrowly achieved.’” Id. (quoting Shelton

v. Tucker, 364 U.S. 479, 488 (1960)). “[B]y demanding a close fit between ends and means, the

tailoring requirement prevents the government from too readily sacrific[ing] speech for

efficiency.” McCullen, 573 U.S. at 486 (second alteration in original) (internal quotation marks

omitted) (quoting Riley v. Nat’l Fed’n of Blind of N.C., Inc., 487 U.S. 781, 795 (1988)).

       The Court recognizes Defendants maintain a long-recognized, legitimate interest in public

safety and order. See, e.g., Boos, 485 U.S. at 321; Schenck v. Pro-Choice Network of W. New

York, 519 U.S. 357, 375–76 (1997); Madsen, 512 U.S. at 767–68. There is also a legitimate interest

in preventing harm to law enforcement officers, allowing other nonviolent protests to occur, and

keeping the Capitol and Capitol Complex grounds safe for Iowans to petition their State

                                                15
     Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 16 of 23




government. When considering these significant interests in light of the speech burdened, the Court

finds several features of the bans at issue indicate they likely burden more speech than is necessary

to serve these significant interests.

        First, the scope of the bans is broad. The bans completely prohibit Plaintiffs from

exercising their First Amendment rights in the Capitol and on the Capitol Complex grounds. See

Pls.’ Ex. A Supp. Ramus Decl., ECF No. 2-5 at 9. One cannot speak where one cannot enter. The

bans go beyond the Capitol building to include the sidewalks and streets within the Capitol

Complex grounds. Cf. Wright v. City of St. Petersburg, Fl., 833 F.3d 1291, 1297 (11th Cir. 2016)

(explaining the incidental burden on speech “was mitigated by the fact that the ordinance allowed

[plaintiff] to enter the sidewalks” around the park); see also Madsen, 512 U.S. at 773–75

(concluding blanket bans on observable images, picketing, and approaching patients within 300

feet of the clinic burdened more speech than necessary). Second, although these restrictions are

limited in time to six months or one year, they provide no exception within that time period for

First Amendment expression. Cf. Wright, 833 F.3d at 1298 (recognizing the ordinance at issue

allowed plaintiff to apply to suspend his park-entry ban to engage in First Amendment activities).

Third, the bans also provide no information as to whether Plaintiffs can appeal the bans. See Pls.’

Ex. A Supp. Ramus Decl., ECF No. 2-5 at 9. Nor do they identify any process by which Plaintiffs

can seek permission to exercise their First Amendment rights. See id. The bans state revocation

can occur only in writing by the “Legislative Leadership.” See id. However, the bans do not

identify the decision makers or outline a process for Plaintiffs to pursue such a revocation. See id.;

see also Pls.’ Ex. D Supp. Ramus Decl., ECF No. 2-5 at 12–31 (emails to members of the Iowa

Legislature attempting to identify the decision makers). Finally, the written bans cite Plaintiffs’

conduct generally but do not specifically identify the conduct necessitating the bans or provide

information as to the factual basis for finding that Plaintiffs engaged in the alleged conduct

                                                 16
     Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 17 of 23




warranting the bans. See, e.g., Pls.’ Ex. A Supp. Ramus Decl., ECF No. 2-5 at 9.

       The Court also notes the bans do not indicate the authority under which the Legislative

Leadership acts in instituting the bans. The bans cite to Iowa Code § 716.8(1), which is the

statute outlining the penalties for criminal trespass. In their response to the motion for

preliminary injunction, Defendants cite to 11 Iowa Administrative Code Chapter 100.2(3).

See ECF No. 11-1 at 12. This rule tasks the Iowa Department of Administrative Services and

Department of Public Safety with taking “reasonable and appropriate measures to ensure the

safety of persons and property on the capitol complex.” Iowa Admin. Code r. 11-100.2(3). A

violation of rule 100.2(3) “may result in the denial of access to a state building . . . or expulsion

from the grounds of the capitol complex . . . .” Iowa Admin. Code r. 11-100.2(3). However,

the bans at issue deny Plaintiffs’ access to more than just a state building and go beyond an

immediate expulsion. Moreover, it is unclear Plaintiffs violated a specific provision of the rule.

See id. (listing, for example, measures limiting access to state buildings to selected entrances,

limiting hours for public access to state buildings, and confiscating containers). Plaintiffs are

prohibited “from entering upon any portion(s) of the property known as 1007 East Grand Avenue,

Des Moines, IA 50319 including yards, parking areas, state owned streets and sidewalks, and all

state owned facilities within the Capitol Complex grounds.” See Pls.’ Ex. A Supp. Johnson Decl.,

ECF No. 2-2 at 8. This area spans several city blocks. To the extent rule 100.2(3) authorizes

issuance of a ban under these facts, the bans appear to exceed that authority.

       The Supreme Court has upheld content-neutral time, place, and manner restrictions that

did not prevent the entirety of First Amendment expression. In Clark v Community for Creative

Non-Violence, the Supreme Court determined the prohibition against demonstrators camping

in Washington D.C.’s Lafayette Park and on the National Mall was a narrowly tailored,

content-neutral, time, place, or manner restriction that furthered the Government’s substantial

                                                 17
     Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 18 of 23




interest in park maintenance. 468 U.S. at 296–98. The Court reasoned, in part, that the prohibition

was not so broad it prevented all expressive activity, but only the manner of the demonstration. Id.

In Madsen, the Supreme Court analyzed several features of an injunction imposing complete

prohibitions on some forms of First Amendment conduct. 512 U.S. at 768–76. In McCullen, the

Supreme Court recognized the breadth of speech burdened by buffer zones imposed by a

Massachusetts statute. 573 U.S. at 490–92. The breadth of speech burdened here is similar to that

in McCullen and Madsen. The bans here preclude all First Amendment conduct in the Capitol and

on the Capitol Complex grounds. Cf. id. at 492–93. Unlike in Clark, the bans not only limit

Plaintiffs’ manner of demonstrating but also affect Plaintiffs’ ability to engage in any form of

demonstration—indeed any expression at all—at the Capitol and on the Capitol Complex grounds.

Cf. 468 U.S. at 297–98. Even with the state’s substantial interest in public safety, the lack of

narrow tailoring likely dooms the bans. This outcome is likely especially given the more rigorous

standard applied to orders effectively restricting First Amendment conduct of a particular group.

Cf. Madsen, 512 U.S. at 765. For these reasons, the Court concludes Plaintiffs have demonstrated

a likelihood of success on their claims in Count II that the bans violate their exercise of First

Amendment rights in a traditional public forum.

       B.      Irreparable Harm

       The Court turns next to the threat of irreparable harm. “To succeed in demonstrating a

threat of irreparable harm, ‘a party must show that the harm is certain and great and of such

imminence that there is a clear and present need for equitable relief.’” Roudachevski v. All-Am.

Care Ctrs., Inc., 648 F.3d 701, 706 (8th Cir. 2011) (quoting Iowa Utils. Bd. v. FCC, 109 F.3d 418,

425 (8th Cir. 1996)). “The primary function of a preliminary injunction is to preserve the

status quo until, upon final hearing, a court may grant full, effective relief.” Kan. City S. Transp.

Co., Inc. v. Teamsters Local Union No. 41, 126 F.3d 1059, 1066–67 (8th Cir. 1997) (internal

                                                 18
     Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 19 of 23




quotation marks omitted) (quoting Ferry–Morse Seed Co. v. Food Corn, Inc., 729 F.2d 589, 593

(8th Cir. 1984)). Although the likelihood of success on the merits prong carries the most weight

of the Dataphase factors, see Home Instead, 721 F.3d at 497, “[w]hen there is an adequate remedy

at law, a preliminary injunction is not appropriate,” Watkins Inc. v. Lewis, 346 F.3d 841, 844

(8th Cir. 2003). “Irreparable harm occurs when a party has no adequate remedy at law,

typically because its injuries cannot be fully compensated through an award of damages.”

Rogers Grp., Inc. v. City of Fayetteville, Ark., 629 F.3d 784, 789 (8th Cir. 2010) (internal

quotations marks omitted) (quoting Gen. Motors, 563 F.3d at 319).

       Plaintiffs demonstrate a threat of irreparable harm. Plaintiffs allege since the bans have

been in effect they have lost opportunities to engage in expressive activity in the Capitol and on

the Capitol Complex grounds. See ECF No. 2-2 ¶¶ 23–26. Plaintiffs also identify protests at the

Capitol they have been unable to attend or facilitate due to the bans. See ECF No. 2-23 ¶¶ 20–23.

By its nature, the Iowa Capitol is the only forum of its kind within the State of Iowa. While

there are other public parks, there is no alternative forum comparable to the Capitol Complex.

Cf. Wright, 833 F.3d at 1297–98 (noting plaintiff was banned from one park but “free to enter

the 141 other public parks in St. Peterburg”). For these reasons, the Court finds Plaintiffs

demonstrate an ongoing threat of injury that “cannot be fully compensated through an award of

damages.” Rogers Grp., 629 F.3d at 789 (internal quotations marks omitted) (quoting Gen. Motors,

563 F.3d at 319). Therefore, Plaintiffs demonstrate a threat of irreparable harm.

       C.      Balance of Harms

       The Court next considers “the balance between th[e] harm [to the movant] and the

injury that the injunction’s issuance would inflict on other interested parties.” Pottgen v. Mo. State

High Sch. Activities Ass’n, 40 F.3d 926, 928 (8th Cir. 1994). This factor requires examining the

harm that granting or denying the injunction poses to all parties to the dispute, as well as to other

                                                 19
     Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 20 of 23




interested parties. See Dataphase, 640 F.2d at 113–14; accord Baker Elec. Coop., Inc. v. Chaske,

28 F.3d 1466, 1473 (8th Cir. 1994).

       Plaintiffs seek an injunction to stop the enforcement of bans prohibiting their entry to the

Capitol and Capitol Complex grounds. Allowing the continued enforcement of the bans prevents

the Plaintiffs from being able to exercise their First Amendment rights at the Capitol and on the

Capitol Complex grounds for the remainder of the six-month and one-year bans. The bans provide

no information regarding any process by which Plaintiffs can petition to exercise their First

Amendment rights at the Capitol. See Pls.’ Ex. A Supp. Ramus Aff., ECF No. 2-5 at 9; cf. Wright,

833 F.3d at 1298. There are no comparable, alternative locations at which Plaintiffs can exercise

their First Amendment rights in a similar way.

       In contrast, granting the injunction prevents the continued exclusion of Plaintiffs from the

Capitol Complex grounds. As a result, Defendants may be harmed by Plaintiffs’ return and

potential engagement in unlawful conduct at the Capitol and on the Capitol Complex grounds.

However, Defendants may mitigate these harms by enforcing several other criminal prohibitions

to ensure safety and order in the Capitol and on the Capitol Complex grounds. There are several

criminal prohibitions against unlawful behavior. These prohibitions include, but are not limited to:

Iowa Code §§ 723.4 (disorderly conduct), 723.2 (unlawful assembly), and 719.1 (interference with

official acts). Here, as in McCullen, Defendants, have “options that could serve [the State’s]

interest just as well, without substantially burdening the kind of speech in which [Plaintiffs] wish

to engage.” 573 U.S. at 490.

       Defendants undoubtedly have an interest in preventing violent and unlawful conduct in the

Capitol and on the Capitol Complex grounds. Because Defendants have other laws and procedures

to deter and punish unlawful behavior, granting Plaintiffs’ request for an injunction imposes

minimal hardship on Defendants. Thus, the balance of harms weighs in favor of granting Plaintiffs’

                                                 20
      Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 21 of 23




request for a preliminary injunction.

        D.     Public Interest

        Finally, the Court considers whether a preliminary injunction would serve the public

interest. Dataphase, 640 F.2d at 113. Plaintiffs seek to exercise their First Amendment rights in a

traditional public forum. Such an exercise of free expression is an essential part of our country’s

history and traditions. See Summum, 555 U.S. at 469. Protecting constitutional rights is in the

public interest. Phelps–Roper v. Nixon, 545 F.3d 685, 690 (8th Cir. 2008), rev’d on other grounds

sub nom. Phelps–Roper v. City of Manchester, 697 F.3d 678 (8th Cir. 2012) (en banc). Thus, the

exercise of free expression within a traditional public forum, like the State Capitol, is in the public

interest.

        The public also has a significant interest in peaceful assembly, the safety of protestors, and

the safety of law enforcement officers. The Court recognizes the public interest in protecting the

right to freedom of expression. But in doing so, the Court does not disregard the substantial public

interest in maintaining a safe environment at the Iowa Capitol Complex. This Order should not be

read as providing this Court’s imprimatur on the violent and assaultive conduct depicted in

Defendants’ video exhibits. Further, this Order does not in any way diminish the Iowa State

Patrol’s authority and responsibility to continue enforcing the laws of the State of Iowa in the

Capitol and on the Capitol Complex grounds.

        In light of the other available means to achieve the public interests in peaceful assembly

and public safety, the Court finds this factor weighs in favor of granting Plaintiffs’ motion for a

preliminary injunction.

VI.     CONCLUSION

        Applying the four Dataphase factors, the Court concludes Plaintiffs’ request for a

preliminary injunction is warranted. Plaintiffs have demonstrated a fair chance of prevailing on

                                                  21
     Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 22 of 23




their claims in Count II for violations of their First Amendment rights in a traditional public forum.

The Court finds the bans likely burden more speech than is necessary to achieve the significant

state interests of preventing violence and ensuring public safety. The bans provide no process by

which Plaintiffs can petition to exercise their First Amendment rights at the Capitol or on the

Capitol Complex grounds. Plaintiffs have also demonstrated a threat of irreparable harm that

outweighs the harm an injunction would cause Defendants. Finally, the public interest favors

Plaintiffs’ requested injunction.

       Accordingly, IT IS ORDERED that Plaintiffs’ Motion for a Preliminary Injunction,

ECF No. 2, is GRANTED.

       IT IS FURTHER ORDERED that Defendant Stephan K. Bayens, Defendant Steve

Lawrence, Defendant Tyson Underwood, Defendant Durk Pearston, Defendant John Doe #1, and

their officers, agents, servants, employees, and attorneys, are enjoined from enforcing the oral and

written bans issued in response to incidents on July 1, 2020, that prohibit Plaintiff Jalesha Johnson,

Plaintiff Louise Bequeaith, Plaintiff Brad Penna, Plaintiff Brandi Ramus, and Plaintiff Haley Jo

Dikkers from entering the Iowa State Capitol and Capitol Complex grounds.

       When issuing a preliminary injunction, the Court must require the moving party to provide

a bond or security. Fed. R. Civ. P. 65(c) (“The court may issue a preliminary injunction . . . only

if the movant gives security in an amount that the court considers proper to pay the costs and

damages sustained by any party found to have been wrongfully enjoined or restrained.”). A district

court has “much discretion” in establishing a bond but must not “abuse[ ] that discretion due to

some improper purpose,” must “require an adequate bond,” and must “make the necessary findings

in support of its determinations.” Hill v. Xyquad, Inc., 939 F.2d 627, 632 (8th Cir. 1991); accord

Richland/Wilkin Joint Powers Auth., 826 F.3d at 1043. “Courts in this circuit have almost always

required a bond before issuing a preliminary injunction, but exceptions have been made where the

                                                 22
     Case 4:20-cv-00306-RGE-CFB Document 16 Filed 12/10/20 Page 23 of 23




defendant has not objected to the failure to require a bond or where the damages resulting from a

wrongful issuance of an injunction have not been shown.” First Lutheran Church v. City of St.

Paul, 326 F. Supp. 3d 745, 769 (D. Minn. 2018) (internal quotation marks omitted) (quoting

Richland/Wilkin Joint Powers Auth., 826 F.3d at 1043).

       Neither party addresses the issue of a bond. Further, neither party identifies potential

monetary damages resulting from issuing the preliminary injunction. For these reasons, the Court

exercises its discretion to waive the bond requirement under Rule 65(c).

       IT IS SO ORDERED

       Dated this 10th day of December, 2020.




                                                23
